Title: To James Madison from Jonathan Dayton, 14 July 1813
From: Dayton, Jonathan
To: Madison, James


Sir,
Elizabeth town N. Jersey July 14. 1813
There are few, very few indeed, to whom the intelligence of your recovery from a late dangerous illness, has afforded a more sincere & heartfelt pleasure, as well from considerations purely personal, as those which regard our beloved country’s welfare and tranquillity. I almost tremble, sir, when I think of the contentions, divisions & disasters, to which your sudden removal at this critical period must have exposed us, & have frequently thanked Heaven for yet longer sparing your life to us, in it’s goodness.
That which I had foreseen & foretold in my former letter respecting our loss of the command of the lake has too truly happened, but all the consequences of it are, I fear, not yet realised. The position of our Army at Fort George & Newark is thereby rendered extremely critical. It’s retreat will be rendered impracticable, if the British, exercising their usual military skill, should send a detachment of 4 or 500 men to land at four mile creek about 2 & ½ miles from Niagara, & carry this fort by assault, which they can easily do from it’s rear & on the land side, where it is very weak. They will then by means of our own Guns command Fort George, Newark, our whole encampment, & the passage of the river. They already occupy in considerable force Beaver dam, & thus keep a communication by their left, with the lake, & their flotilla. They have, it seems, reoccupied & strengthened Queenstown heights, resting thereby their right upon the river, & commanding that passage. They are thus forming a belt, upon which they will draw, as soon as they have cut off the only remaining retreat protected as yet by our guns at Niagara. I pray you sir to find in my zeal for the public service, a full apology for the freedom which I thus use. If I distrusted less than I do, the judgment of Genl. D. I should entertain much less alarm & anxiety. If his place were occupied by any one of four men whom I could name, if I dare without fearing to subject myself to the charge of too great presumption, I should feel very easy as to the result of our military operations in that quarter, & not myself alone, but I believe, the great body of the people would participate with me in such confidence.
The errors of the Comr. in Chief in sending out large unsupported detachments into the enemies country, do not appear to have been in the least remedied by the skill of their Comg. officers who fall into snares, or expose their corps in situations which the least prudence talent or precaution should have prevented. The last disaster can hardly be spoken of with temper. That a man, bearing the rank of a Field Officer, should not know the extreme danger of a position in a cleared field surrounded by woods, & in the presence of his enemy, is indeed most extraordinary, & even when caught there, one would have supposed he would have had so much judgment & presence of mind, as would have led him to make an immediate charge with his whole corps, & pierce thro’ some point of the circle with which they had surrounded, & either made his retreat good by a rapid movement, or found a more advantageous position, until he could send for & receive reinforcements. Accept sir my best wishes for the continuance of your health & prosperity, & believe me with the highest respect & attachment Your most obedt. servant
Jona: Dayton
 